Citation Nr: 0015996	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-19 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1979 and from May 1988 to October 1997.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was 
granted for PTSD and a 30 percent rating was assigned.  The 
veteran has indicated her disagreement with the assigned 
evaluation.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

PTSD is manifested by GAF scores of 50 to 55, panic attacks 
at an average frequency of 20 per month; disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships, and 
evidence of impaired concentration and motivation. 


CONCLUSION OF LAW

PTSD is 50 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for a 
higher evaluation for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation.  Shipwash v. Brown, 8 
Vet.App. 218, 225 (1995).  Thus, such claims remain open, and 
in this case, the Board has continued the issue on appeal as 
"evaluation of" PTSD, since service connection has been 
granted and the appellant seeks a higher evaluation.  The 
appellant is not prejudiced by framing the issues in this 
manner, as the issues have not been dismissed and the law and 
regulations governing the disability evaluations are the 
same, regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet.App. 119, 125-126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as the disabilities have not changed significantly during the 
appeal period and uniform evaluations are therefore 
appropriate.  Id.  

The Board notes that in a March 2000 statement, the veteran's 
accredited representative requested that additional 
outpatient treatment records be sought as the veteran 
receives VA treatment approximately every 2 months.  However, 
the record indicates that treatment records up to an 
including December 1998 have been obtained and the Board is 
satisfied that the record contains sufficient information 
with which to adequately adjudicate the instant claim.  
Furthermore, as the decision herein is favorable, the veteran 
will not be prejudiced by the failure to obtain such records.  
Thus, the Board finds that all relevant facts have been 
properly developed, and that the duty to assist the veteran 
has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).  When all the evidence is 
assembled, the determination must then be made as to whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1999).


Evidence

Service medical records show diagnoses of major depressive 
disorder and prolonged PTSD.  The record includes hospital 
and incident reports indicating that the veteran sought 
treatment following an assault by 4 men in December 1996, and 
her injuries included a sexual assault and lacerations with a 
knife to the head, face, and neck.  A January 15, 1997 
hospital report indicates an admission for a drug overdose of 
Vistaril, and during hospitalization, a principal diagnosis 
of PTSD secondary to history of rape is shown.  Thereafter, 
she was transferred to a VA hospital for further treatment 
and a January 21, 1997 discharge summary shows the following 
diagnoses:  Axis I, PTSD by history; Axis II, cluster B 
personality traits; Axis III, none; Axis IV, problems with 
primary support; Axis V, GAF, 30/60.  

A private hospital report, dated February 1997, shows that 
the veteran was admitted to the psychiatric service for 
treatment of increased depression.  It was noted that she had 
been hospitalized from January 6 to January 9 for treatment 
related to depressive symptomatology and suicidal risk.  
Current complaints included decreased energy and 
concentration, inability to enjoy things, interrupted 
sleeping spells, feelings of helplessness and hopelessness, 
and suicidal ideation with method.  She described periods of 
"spacing out," and work problems.  

Examination revealed a slightly disheveled female with a mild 
degree of psychomotor slowing.  Mood was quite depressed and 
affect was constricted.  She admitted to suicidal ideation 
but denied present intent.  Judgment and insight were mildly 
impaired.  There was no evidence of cognitive impairment.  
During the hospital course, the veteran underwent individual, 
group, and milieu therapy.  On discharge she was not 
significantly depressed, anxious, or suicidal/homicidal, and 
there was no evidence of psychosis.  Discharge diagnoses are 
noted as the following:  Axis I, major depression, single 
episode without psychoses; PTSD; and rule out alcohol 
abuse/dependence; Axis II, none; Axis III, acute bronchitis; 
Axis IV, problems with social environment and occupational 
stressors; and Axis V, GAF of 25 on admission, 65 on 
discharge, and 65 during the past year.  

A February 1997 medical evaluation board summary outlines the 
veteran's psychiatric history.  On mental status examination, 
affect was guarded, euthymic, restricted and socially 
appropriate.  She denied active thoughts of harm toward 
herself or others.  She did not exhibit psychotic symptoms.  
Overall, her verbal complaints were not consistent with 
observable pathology.  She was oriented in all spheres and 
intact grossly.  Insight was poor and judgment seemed poor.  
The following diagnoses are shown:  Axis I, alcohol 
dependence, chronic for military purpose, currently in mild 
severity, in remission, and malingering; Axis II, personality 
disorder not otherwise specified with borderline, antisocial, 
and histrionic features; Axis III, chronic low back pain and 
chronic allergies.  It was noted that her current profile was 
S4T because of her recent hospitalizations.  

The record includes private treatment reports, dated in 
October 1997, showing that the veteran was followed by a 
licensed clinical social worker for a chief complaint of 
major depression-post-assault.  The initial assessment 
report shows the following diagnoses:  Axis I, depressive 
disorder, not otherwise specified, and PTSD;  Axis II, 
deferred, possible borderline traits; Axis III, none; Axis 
IV, problems with occupation and social environment; Axis V:  
a current GAF of 50, highest in past year 65.  

Post-service outpatient treatment records, dated in 1997 and 
1998, show that the veteran was followed by VA for PTSD and 
depression.  

On VA examination in March 1998, it was apparent that the 
veteran continued to have a number of symptoms indicative of 
PTSD.  She indicated that she was not receiving any mental 
health treatment and that she was taking 100 mg of Zoloft 
daily.  Complaints included daily insomnia, nightmares with 
stressful and anxiety-provoking content; tachycardia; panic 
attacks, startle reaction; memories of the traumatic event; 
and avoidance of movies relating to sexual assaults.  On 
mental status examination, she appeared casually groomed and 
she conversed readily with the examiner.  She was fully 
cooperative and gave no reason to doubt any of the 
information she provided.  Her anxiety level increased the 
more she talked about her sexual assault.  Thought processes 
and associations were logical and tight and no loosening of 
associations or confusion was noted.  No gross impairment in 
memory was observed and she was oriented in all spheres.  
Hallucinations were not complained of and no delusional 
material was noted.  She denied current suicidal ideation.  
The examiner provided the following psychiatric diagnoses:  
Axis I, PTSD, chronic; and Axis V, a Global Assessment of 
Functioning (GAF) of 55.  

In June 1998, the veteran reported that she felt she was 
doing well on her present medications as sleep had improved 
and panic episodes had decreased.  Additional symptoms of 
chest pain, racing thoughts, and difficulty concentrating had 
also decreased with medication.  Thoughts were goal directed, 
there were no paranoid or grandiose delusion, she denied 
suicidal and homicidal ideation, mood was euthymic, and 
affect was appropriate.  Impressions included PTSD, cluster B 
traits, and a GAF of 55.  

A September 1998 psychology assessment treatment note shows 
an impression of an abnormal MMPI-2, which was consistent 
with chronic pain syndrome (conversion disorder).  A 
September 1998 treatment note indicates symptoms of 
depression and sleep disturbance, with a low energy level, 
decreased motivation, and difficulty concentrating.  She also 
reported crying spells, anhedonia, and intrusive thoughts.  
On mental status examination, appearance was disheveled and 
mood was subdued.  Affect was appropriate and thoughts were 
goal directed.  There were no auditory or visual 
hallucinations, and no delusions.  Impressions included PTSD, 
major depression, Cluster B traits, and a GAF of 50.  

At a personal hearing before a local officer at the RO in 
February 1999, the veteran testified that she was currently 
receiving treatment for PTSD (approximately every 2 months) 
from VA and that she was taking anti-depressant medications 
to control her symptoms.  She testified that she sometimes 
has panic attacks two to three times a week and she indicated 
an average of 20 attacks in the last month.  She described 
sleep problems and indicated that she was not currently 
employed.  On a daily basis she just stays at home and does 
not visit or socialize with anyone.  She reported having 
daily thoughts about the rape incident that she used to 
participate in various activities and be social.  She noted 
that during the last year she was in the service, she was 
having a hard time going to work and since discharge she had 
applied for jobs but had not worked at all.  She did not 
think she could work in a place where she would have to deal 
with people.  

In a statement in support of her appeal, submitted at the 
time of her personal hearing, the veteran indicated that 
there were extreme changes in her life because of the PTSD 
caused by the assault.  She received AGR termination a few 
days after a release from psychiatric hospitalization, and 
thereafter she began having difficulties at work as she 
simply could not cope.  The veteran complained of periods of 
depression and anxiety and she indicated that after being a 
responsible, respected person she felt reduced to a fearful, 
anxious, depressed individual.   


Analysis

The veteran contends that an evaluation in excess of 30 
percent disabling is warranted for her service-connected 
PTSD.  The criteria for evaluation of PTSD are set forth in 
the Schedule in Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 
30 percent rating is warranted where there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 
disability evaluation of 50 percent disabling is appropriate.  

Having reviewed the record, the Board has concluded that the 
evidence is in favor of granting a 50 percent rating for the 
veteran's service-connected PTSD.  The evidence during the 
appeals period is indicative of social and occupational 
impairment with reduced reliability and productivity which is 
consistent with the criteria for a 50 percent disabling under 
Diagnostic Code 9411.  Symptoms at the time of VA treatment 
in September 1998 depression and sleep disturbance, decreased 
concentration and motivation, crying spells, and anhedonia.  
At her personal hearing, the veteran reported an average of 
20 panic attacks in the past month at a frequency of 2-3 per 
week, and it was the hearing officer's opinion that the 
veteran's testimony was credible.  She also testified that 
she has few friends, mostly stays at home during the day, and 
that her difficulties with people and work began shortly 
after the December 1996 assault. 

Although the GAF score does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty.  The Court, in Carpenter 
v. Brown, 8 Vet. App.240 (1995), recognized the importance of 
the GAF score and the interpretations of the score.  In light 
of the embracing of the GAF scale, its definition, and the 
use of DSM IV in Carpenter, the Board concludes that the GAF 
score and the meaning of the score may be considered without 
prejudice to the veteran.  The post-service treatment records 
show a GAF of 50 at the time of private treatment in October 
1997; a GAF of 55 on VA examination in March 1998, and a GAF 
of 50 at the time of VA outpatient treatment in September 
1998.  According to the Diagnostic and Statistical Manual for 
Evaluation of Mental Disorders (DSM-IV), a GAF of 41 to 50 
equates to serious symptoms or serious impairment in social 
and occupational functioning, while a GAF of 51 to 60 equates 
to moderate symptoms (such as suicidal ideation) with 
moderate difficulty in social, occupational, or school 
functioning (no friends, unable to keep a job).  

Thus, there is evidence of panic attacks more than once a 
week, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships, and evidence of impaired concentration and 
motivation, which is corroborated by the assignment of GAF 
scores of 50-55 which are indicative of moderate to serious 
psychiatric symptomatology.  In the Board's view, therefore, 
the criteria for an increased evaluation of 50 percent 
disabling for PTSD are met.  

The Board has also considered the assignment of the next 
highest, or 70 percent rating.  Under Diagnostic Code 9411, a 
70 percent rating is warranted where the evidence 
demonstrates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); an inability to establish and 
maintain effective relationships.   

The available evidence is not indicative of a degree of 
occupational and social impairment which would warrant the 
assignment of a 70 percent rating.  The veteran has a history 
of hospitalization for a suicidal attempt in January 1997 and 
a subsequent hospitalization for suicidal risk and ideation 
in February 1997 (during the period of active service), at 
which time GAF of 25 is shown.  She improved during the 
course of that hospitalization and the GAF on discharge was 
65.  The post-service treatment records have indicated a much 
higher level of functioning, including GAF scores ranging 
from 50 to 55.  Thus, the record suggests a period of 
exacerbation or flare-up which occurred shortly following her 
sexual assault in December 1996.  However, no such 
exacerbation has been shown in the post-service period, and 
the Board is satisfied that the assignment of a 50 percent 
disabling is consistent with the overall disability picture 
presented. 38 C.F.R. § 4.1 (1999).  

Furthermore, there is no current evidence of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; illogical, obscure, or irrelevant speech, or 
periods of unprovoked irritability or violence.  There is no 
evidence of spatial disorientation as the veteran has been 
reported to be fully oriented on psychiatric evaluations, and 
as she has not worked since her discharge from active duty 
there is no evidence of difficulty in adapting to stressful 
circumstances such as work or a work-like setting.  Rather, 
the GAFs assigned by the post service examiners reflect their 
belief that she is capable of adapting to employment.  
Furthermore, while the veteran has indicated that she has few 
friends and keeps to herself, there is no indication that she 
is unable to establish effective relationships.  Finally, 
there is no evidence showing that panic and depression have 
impeded her ability to function independently, appropriately, 
or effectively.  There is no evidence of near continuous 
panic, since she reported that she averages 20 attacks per 
month.  Thus, the preponderance of the evidence is against 
the assignment of a 70 percent rating under Diagnostic Code 
9411. 

For the reasons stated above, therefore, it is the opinion of 
the Board that an evaluation of 50 percent disabling, but no 
more, is warranted for the veteran's service-connected PTSD.  


ORDER

An increased evaluation of 50 percent disabling is granted 
for PTSD, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

